DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Melissa Mercier.  Contact information is provided at the end of this Office Action.

Summary
 	Receipt of Applicant’s remarks and amended claims filed on November 12, 2021 is acknowledged. Claims 1, 5-10, 13, 15-16, and 19-21 are pending in this application. Claims 1, 13, and 16 have been amended. Claims 2-4, 11-12, 14, and 17-18 have been cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 5-10, 13, 16 and 20-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunter DE 10 2009 007152 (hereinafter Gunter) in view of Smith et al. US 2006/0246111 (hereinafter Smith) in view of Martin DE 102008014467 (hereinafter Martin) and further in view of Kruse et al. US 20060019858 (hereinafter Kruse) has been withdrawn in view of Applicant’s amendment to recite “a starch degrading enzyme”. 

The rejection of claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunter in view Martin in view of Kruse as applied to claims 1, 5-10, 13, 16 and 20-21 above, and further in view of Parikh et al., Ultrasound-accelerated Thrombolysis for the Treatment of Deep Vein Thrombosis: Initial Clinical Experience; J Vasc Interv Radiol 2008; 19:521–528 (hereinafter Parikh) has been withdrawn in view of Applicant’s amendment to recite “a starch degrading enzyme” in claim 1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art is that of Gunter (DE 102009007152) which discloses an ultrasound gel useful in ultrasonic diagnosis, phlebology and pediatrics among few other uses. The gel comprises corn starch, octenisept (antiseptic). Gunter also discloses lidocaine as fast-acting anesthetic and carbostesin as local anesthetic with longer lasting effect (claim 1). Said composition is applied to a surface to be imaged in particular skin areas (paragraph 0002).  Gunter does not disclose or suggest the composition in the form of a spray due to its physicochemical properties, as argued by Applicant in the remarks of November 21, 2021.  Applicant has additionally amended claim 1 to recite the composition comprises a starch degrading enzyme. There is no teaching within the art at the time the invention was made to have include said enzyme in an ultrasonic formulation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615